DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of the Claims
 	Claims 1-30 are pending in the application, with claims 1-10 under consideration and claims 11-30 withdrawn.
  					Election/Restriction
	 Restriction to one of the following inventions is required under 35 U.S.C. 121: 	Group I.  (Claims 1-10) drawn to a female urinal device comprising:  		(A) a shell portion comprising bottom (A1), 1st side (A2), 2nd side (A3), and rear (A4) walls, an opening (A5), and an upper rim (A6);   		(B) a spout portion colostomy appliance, and 		(C) a phosphorescent portion,  	classified in A61F5/4556. 
	Group II.  (Claims 11-20) drawn to a female urinal device comprising:  		(A) a shell portion comprising bottom (A1), 1st side (A2), 2nd side (A3), and rear (A4) walls, an opening (A5), and an upper rim (A6);   		(B) a spout portion colostomy appliance, and 		(D) a thumb rest,  	classified in A61F5/4408.
Group III.  (Claims 21-27) drawn to a method of making a female urinal device, classified in A61L28/00.

	Group IV.  (Claims 28-30) drawn to a female urinal device comprising:  		(A) a shell portion comprising 1st side (A2) and 2nd side (A3) walls, and an opening (A5);   		(B) a spout portion colostomy appliance, and 		(E) a folding portion of the spout portion,  	classified in A61F5/455.

	The inventions of Groups: (III and I); (III and II); and (III and IV) are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the process as claimed can be used to make a materially different product such as a portable spout for directing chemicals into a container. 
	The inventions of Groups: (I and II); and (I and IV) are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the sealed front and back panels of the flushable insert pouch, of Group II claims 7-12, is not required for the ostomy appliance of Group I, which already has a colostomy bag. The subcombination has utility in other combinations for use as a separate, flushable ostomy bag.
	As required by MPEP 708.02(b)(III) for patent applications made Special (in this case, for age), Applicants’ attorney of record Stephan Scuderi orally elected Group I, claims 1-10, without traverse, for prosecution on the merits, in communications conducted between 11/03/21 and 11/09/21. 	Claims 11-28 are withdrawn from consideration as drawn to a non-elected invention.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
 	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. See MPEP § 806.05(c)). 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  	 	(a) the inventions require a different field of search as searching different classes /subclasses or electronic resources; and 		(b) the inventions require using different search strategies and/or search queries.    	In the present case, the different inventions require searching in different classes and employing different search strategies.

Claim Objections
 	The claims are objected to for the following informalities:
 		In claims 4, 5, line 1, “comprising” should be “further comprising”. 	Appropriate correction is suggested.  See MPEP 608.01(m).	
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


    PNG
    media_image1.png
    408
    287
    media_image1.png
    Greyscale
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (US 3964111 A) in view of Li (US 4023216 A), and further in view of Sharpe (US 2015/0135423 A1).
 	As to claim 1, Packer discloses a female urine device (conductor, 1; Abstract; Figs. 1-3; Col.2,ll.32 to Col.3,ll.37), comprising:  	a shell portion 1a (tapered body, 1a) (Figs. 1-3; Col.2,ll.35) comprising:  	 	first and second side walls 5,6 (as opposite sides 5 and 6 of inlet mouth region 3 and continuing to spout 4, Fig.1-3,Col.3,ll.4-7) and a rear wall (rear portion of 1 between 5,6 adjacent rim 7,Fig.1-3,Col.3,ll.36) integrally connected Fig.1-3 to define: an inner chamber (defined between bottom, side, and rear wall mouth region, 3 and  bottom wall (as portion of shell portion/tapered body 1a between opposite sides 5 and 6 of inlet mouth region 3 and continuing to spout 4, Fig.1-3,Col.3,ll.4-7)  	 	a forward opening 3 (mouth region 3; Fig.1-3, Col.2,ll.37) defined by a forward end of the side walls (5, 6) (Figs. 1-3; Col.3,ll.4); and  		an upper rim 7 defined by upper ends of the walls 5, 6 and opening 3) (Figs. 1-3; Col.3,ll.11-16); and	a spout portion 4 (Fig.1-3,Col.2,ll.36)  extending forward from the forward opening (3) of the shell portion 1a (Figs. 1-3; Col.2,ll.36-37) 

    PNG
    media_image2.png
    293
    346
    media_image2.png
    Greyscale
 	Packer does not teach wherein the inner chamber is trough-shaped as defined by the side, bottom, and rear walls.
 	However, Li teaches a urinal device (abstract; Figs. 1-4) comprising a shell (trough part, 10) comprising a bottom wall (14), a first sidewall (one side of 10), a second sidewall (opposite side of 10) and a rear wall (22) integrally connected to define a trough shaped inner chamber (through open top, 12), a forward opening (discharge spout, 16) defined by forward ends of the walls, and an upper rim (along 12) defined by upper ends of the walls (Col.2,ll.65 - Col.3,ll.42); in order to better fit against the female anatomy (Abstract, Col.1,ll.23-31). 	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the shell disclosed by Packer to include trough shaped as in order to better fit against the female anatomy, and where the trough shape would provide the advantage of having the outlet/lower opening of the device outlet discharge urine away from the user, rather than below them onto their legs and/or at their feet.  	Further, Packer discloses an oblong opening to its shell comprising part of a trough shape, and mere changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as it was an obvious change motivated by manufacturing parameters and/or user preference.  MPEP 2144.04(IV)(B). 


    PNG
    media_image3.png
    413
    303
    media_image3.png
    Greyscale
 	The combination of Packer and Li does not teach wherein any portion of the female urine device is phosphorescent. 	However, Sharpe teaches a female urine device (external voiding apparatus 100 [0028]-[0058], Abstract, female [0028],ll.4-7) comprising:  	a shell portion 120 (receiver cup 120) (Fig.8 [0028],ll.5-7) comprising: bottom, 1st and 2nd side, and rear, walls (of shell/cup 120, with opening/outlet 130 Fig.8,[0028],ll.4-7) integrally connected Fig.8 to define: an inner chamber (defined within shell/cup 120 Fig.8,[0028],ll.4-7); and a forward opening 130 (as bottom opening of shell/cup 120 Fig.8 as 130 (opening/outlet 130; Fig.8) defined by a forward an upper rim 125/110A (rim as bead 125 of shell/cup and/or upper edge of gasket 110 attached to bead 125, Fig.8; [0034]-[0035]); and  	a spout portion 157/158 extending forward from the forward opening 130 Fig.8 (tube 157 and outlet tube 158 Fig.8,[0045],ll.3-5 attached to bottom opening/outlet 130 of shell/cup 120 Fig.8 for discharge of fluid from shell/cup 120 [0045],ll.6-8);  	wherein any portion of the female urine device is phosphorescent (where a phosphorescent additive and be incorporated into some or all of the parts of the device [0032],ll.1-4); in order to provide a glow in the dark effect to provide a device that is easy to locate in darkened conditions, making the device easy to locate at nighttime ([0032],ll.4-9).   	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the material of the female urine device of Packer and/or Li to include at least a portion of the device that is phosphorescent as taught by Sharpe, and one of skill would have been motivated to do so, in order to provide a glow in the dark effect to provide a device that is easy to locate in darkened conditions, making the device easy to locate at nighttime.
 	As to claims 2-4, Packer teaches: 		(as per claim 4) that the device further comprises:  			wherein the upper rim (7) extends from an upper end of the rear wall (as presented above) to the forward opening (3) (Fig.1-3 Col.3,ll.11-24), and herein the forward opening 3 defines an open end of the upper rim 7 (Fig.1-3 Col.3,ll.11-24); and 	 		a resilient liner 2 (thin inner liner, 2) disposed on the inner chamber, the liner (2) extending forward past the forward opening (4) of the shell (1) to form a spout portion (portion of 2 within 4) of the liner (2; Figs. 1-3; Col.2,ll.34-36) 	Packer does not teach: wherein the entire: spout portion, female urine device, or liner is phosphorescent. 	However, Sharpe teaches wherein any portion of the female urine device is phosphorescent (where a phosphorescent additive and be incorporated into some or in order to provide a glow in the dark effect to provide a device that is easy to locate in darkened conditions, making the device easy to locate at nighttime ([0032],ll.4-9).   	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the material of the female urine device of Packer and/or Li to include at least a portion of the device that is phosphorescent as taught by Sharpe, and one of skill would have been motivated to do so, in order to provide a glow in the dark effect to provide a device that is easy to locate in darkened conditions, making the device easy to locate at nighttime.
	As to claim 8, Packer discloses that:  		when the urine device (1) is in use, the upper rim (7) is operable to engage a female's genitalia (Figs. 2, 3), the liner (2) covered inner chamber is operable to receive urine from the female's urethral orifice and the spout portion (2 within 4) is in an extended position to direct the urine away from the female's body (Col.4,ll.16-32); and  		when the urine device (1) is not in use, the spout portion (2 within 4) is operable to be folded into at least one folded position against the shell (la) for purposes of storage of the urine device (Fig. 6; Col.2,ll.55 - Col.3,ll.10).
	As to claim 9, Packer discloses wherein the at least one folded position of the spout portion (as presented above for claim 8) comprises a folded position, wherein the spout portion (2 within 4) is disposed against a bottom wall of the urine device (1; Fig. 6; Col.2,ll.55 - Col.3,ll.10) while the resilient liner remains disposed on the inner chamber (INSERT).

As to claim 10, Packer discloses that a portion of the upper rim (7) has a concave shaped curve designed to anatomically fit against the female's genitalia (Figs. 1-3; Col.1,ll.47-57; Col.2,ll.37-39).

	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Packer in view of Li and Sharpe, and further in view of Williams (US 3995329 A).

    PNG
    media_image4.png
    337
    346
    media_image4.png
    Greyscale
	As to claims 5-6, the combination of Packer and Li does not teach: 		(as per claim 5, depending from claim 1) wherein the device further comprises: at least one thumb rest is disposed on a sidewall of the shell and extending perpendicularly therefrom, the at least one thumb rest sized to receive a thumb of a female and being operable as a fulcrum to enable the female to leverage the rim of the shell into sealing engagement with the female's genitalia when the female urine device is in use; and 		(as per claim 6, depending from claim 5) wherein the at least one thumb rest is a pair of first and second thumb rests, wherein the first thumb rest is disposed on the first sidewall and the second thumb rest is disposed on the second sidewall.  	However, Williams teaches a female urinary device (Abstract; Figs. 1, 2 and 4): 		(as per claim 5) the device further comprises at least one thumb rest (pair of flanges, 24) disposed on a sidewall (walls, 42) of the shell (body of device, 10) and extending perpendicularly therefrom (Figs. 1, 2), the at least one thumb rest (24) of a size capable to receive a thumb of a female and being capable of operating as a fulcrum to enable the female to leverage the rim (walls 40, 42) of the shell (10) into sealing engagement with the female's genitalia when the female urine device is in use (Col.2,ll.55 - Col.3,ll.34);  2, 4; Col.2,ll.55 - Col.3,ll.34);  	in order to provide resting surfaces for a pair of phalanges of the user when pressing the body of the device into place (Col.3,ll.2-7). 	It would have been obvious to one having ordinary skill in the prior to the effective filing date of the claimed invention to modify the shell disclosed by Packer in view of Li to include at least one thumb rest, or a pair of thumb rests comprising a second thumb rest opposite a first thumb rest, and one of skill would have been motivated to do so, in order to provide resting surfaces for a single or pair of phalanges as thumb(s) of the user when pressing the body of the device into place for use as a female portable urinal. 	As to claim 7 (depending from claim 6), the combination of Packer, Li, Sharpe and Williams does not teach wherein the pair of thumb rests are disposed on the rim and are adjacent the forward opening of the shell portion.	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the thumb rests disclosed by Packer in view of Li and Sharpe to be disposed on the rim, adjacent the forward opening of the shell, since it has been held that the rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C). In the instant case, one having ordinary skill in the art would arrange the thumb rests along the rim, adjacent to the forward opening, in order to allow the user to leverage the device against their own body, as suggested by Williams in column 3,ll.2-7; but also providing the advantage of allowing the user to do so by holding the device from the front rather than having to reach behind themselves to hold the device in place.



Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Trabold (US 7181781 B1) (Fig.1,Abstract,Col.2,ll.44-50).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781